 



Exhibit 10.17.1
AMENDMENT NO. 1
TO THE RPM INTERNATIONAL INC.
2003 RESTRICTED STOCK PLAN FOR DIRECTORS
     THIS AMENDMENT NO. 1 to the RPM International Inc. 2003 Restricted Stock
Plan for Directors is executed by RPM International Inc. (hereinafter known as
the “Company”) as of the date set forth below.
WITNESSETH:
     WHEREAS, RPM International Inc. maintains the RPM International Inc. 2003
Restricted Stock Plan for Directors (hereinafter known as the “Plan) for the
benefit of certain of its directors; and
     WHEREAS, it is the desire of the Company to amend the Plan so that, upon
lapse of restrictions on restricted stock awarded thereunder, the Company or the
escrow agent shall automatically sell the number of such shares necessary to
generate sufficient proceeds to satisfy the Grantee’s minimum tax liability
resulting from the lapse of restrictions; and
     WHEREAS, the Company has the right, pursuant to Section 12.1 of the Plan,
to make certain amendments thereto;
     NOW, THEREFORE, pursuant to Section 12.1 of the Plan and effective as of
the date hereof, the Company hereby amends the Plan as follows:
          1. Section 8.2 of the Plan is hereby amended by the deletion of said
section in its entirety and the substitution in lieu thereof of a new
Section 8.2 to read as follows:
          “8.2 Mandatory Sale of Shares of Restricted Stock to Satisfy Grantee’s
Tax Obligations. The Committee shall notify a Grantee of the lapse of
restrictions on shares of Restricted Stock awarded to him or her under the Plan
within an

 



--------------------------------------------------------------------------------



 



administratively practicable time after the lapse of restrictions. Provided that
the Grantee has not surrendered such shares of Restricted Stock at least six
(6) months before the date of the lapse of restrictions in accordance with
Article 14, the Company or the escrow agent (as the case may be) shall sell the
fewest number of shares of Common Stock with respect to which restrictions have
lapsed necessary for the proceeds of such sale to equal (or exceed by not more
than the actual sale price of a single share of Common Stock) the Grantee’s
minimum tax liability determined by multiplying (A) the aggregate minimum
marginal federal and applicable state and local income tax rates on the date of
the lapse of restrictions; by (B) the total number of shares of Common Stock
with respect to which restrictions have lapsed. The Company or the escrow agent
(as the case may be) shall withhold the proceeds of such sale for purposes of
satisfying the Grantee’s federal, state and local income taxes resulting from
the lapse of restrictions. Prior to any such sale, the Committee shall cause new
certificates for such shares to be issued, with any legend making reference to
the restrictions imposed hereunder removed. The Grantee shall provide the
Committee, the Company and/or the escrow agent with such Stock Powers and
additional information or documents as may be necessary for the Committee, the
Company and/or the escrow agent to discharge their obligations under this
Section.”

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, RPM International Inc., by its duly authorized
officer, has caused this Amendment No. 1 to the RPM International Inc. 2003
Restricted Stock Plan for Directors to be signed effective as of September 1,
2006.

                  RPM INTERNATIONAL INC.    
 
           
 
  By:   /s/ Ronald A. Rice    
 
           
 
      Ronald A. Rice    
 
           
 
  Its:   Senior Vice President — Administration    
 
           

3